DOWDELL, C. J.
— As stated in argument by counsel on both sides, there is but one question presented for our consideration on this appeal. The question is whether, upon a change of residence from one precinct to another in the same county, a voter is required to register over in the precinct of his new residence before he is entitled to vote.
The qualification of voters is regulated in this state by both constitutional and statutory provisions. To entitle a person ■ to vote it is provided, among other things, in section 178 of the Constitution of 1901, that “he shall have resided in the state at least two years, in the county one year, and in the precinct or ward three months, immediately preceding the election at which he offers to vote, and he shall have been duly registered as an elector,” etc. It is further provided in said section: “But any elector who, within three months next preced*340ing the date of the election at which lie- offers to vote, has removed from one precinct or ward to another precinct or ward in the same county, incorporated town, or city, shall have the right to vote in the precinct or ward from which he has so removed, if he would have b'een entitled to vote in such precinct or ward but for such removal.” It is to be observed in this connection that no such reservation of the voter’s right is made in case of a removal from one county to another.
Section 186 of the same Constitution provides that “the Legislature shall provide by law for the registration, after the 1st day of January, 1903, of all qualified electors.” This section then proceeds to provide for registration up to the 1st day of January, 1903. In pursuance of this constitutional provision the act of October 9, 1903, was passed by the Legislature (Gen. Acts 193, p. 438), wherein the registration of electors is provided for and regulated. Section 1 of this act is a. substantial reiteration of section 178 of the Constitution as to the qualifications of the voter. Section 6 fixes the time and place for registration under the act, and provides: “No person shall be registered except at the county site or in the precinct or ward in which he resides.” No reference is made in this section to any change of residence of the voter, and evidently the quoted provision has reference to the original registration of the voter in the county. Section 9 provides, among other things, that “no person registered as an elector shall again be required to register unless his place of residence is changed.” Section 15 is as follows (marginal note, “Change of county residence”) : “Any elector who has changed the county of his residence, shall be registered on application and production of his certificate, unless he has since become disqualified.” This section of the act, as adopted into the Code of 1907 *341by section 320, omits the words “county of”; but we attach no importance to this change, since, under the law, the voter may register at the county site, though his residence be in a different precinct of the county from that of the county site.
The latest expression of legislative will, on this subject, is to be found in the act approved November 23, 1907 (Gen. Acts Sp. Sess. 1907, p. 68) . It is provided in section 2 of this act as follows: “That any elector, who may have changed the county of his residence, shall, on application, after he shall have acquired a legal residence in his new location, be registered upon production of his legal certificate to the board of registrars, unless he since shall have become disqualified.” No- reference is made to a change of residence from one precinct to another in the sanie county, and it is fair and reason-able to presume that, if such a change of residence of the' voter required that he should ’ register over, some provision would have been made for it. Manifestly, we think, it was not intended by the Legislature that a change of residence by an elector from one precinct to another in the same county should necessitate re-registration.
So, in our review of the constitutional and statutory provisions on the question, we are unable to find that an elector who has been duly registered in the county is required to re-register, on his change of residence from one precinct to another, in order to qualify himself to vote. Our conclusion is that the probate judge committed no error in his ruling, and the judgment appealed from will be affirmed.
Affirmed.
Simpson, McClellan, and Mayfield, JJ., concur.